MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Oct 10 2018, 10:42 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Darren Bedwell                                           Andrew B. Howk
Indianapolis, Indiana                                    Matthew M. Schappa
                                                         Hall, Render, Killian, Heath &
                                                         Lyman
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               October 10, 2018
Commitment of A.L.,                                      Court of Appeals Case No.
Appellant,                                               18A-MH-1147
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Kelly Scanlan,
St. Vincent Hospital and Health                          Commissioner
Care Center, Inc., St. Vincent                           Trial Court Cause No.
Stress Center,                                           49D08-1804-MH-14159
Appellee.



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MH-1147 | October 10, 2018                   Page 1 of 3
                                       Statement of the Case
[1]   A.L. (“A.L.”) appeals the trial court’s order temporarily involuntarily

      committing her. She specifically argues that the order is defective because it

      lacked the trial judge’s signature and contained only the signature of a

      commissioner. Concluding that A.L. has waived appellate review of this issue

      because she failed to timely object to the commissioner’s order, we affirm the

      trial court’s order.


[2]   We affirm.


                                                     Issue
              Whether A.L. has waived appellate review of her argument
              because she failed to timely object to the commissioner’s order.


                                         Facts and Decision
[3]   In April 2018, Commissioner Kelly M. Scanlon (“Commissioner Scanlon”)

      signed an order temporarily committing A.L. to St. Vincent Hospital and

      Health Care Center. A.L. appeals and argues that this order is defective

      because it contained only the signature of Commissioner Scanlon and lacked

      the required trial judge’s signature. See INDIANA CODE § 33-23-5-8. The State

      responds that A.L. has waived appellate review of this issue because she did not

      timely object to the commissioner’s order. We agree with the State.


[4]   “‘[I]t has been the long-standing policy of [the Indiana Supreme Court] to view

      the authority of the officer appointed to try the case not as affecting the


      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1147 | October 10, 2018   Page 2 of 3
      jurisdiction of the court’ – and so ‘the failure of a party to object at trial to the

      authority of a court officer to enter a final appealable order waives the issue for

      appeal.’” In re Adoption of I.B., 32 N.E.3d 1164, 1173 n.6 (Ind. 2015) (quoting

      Floyd v. State, 650 N.E.2d 28, 32 (Ind. 1994)). “[A]ny objection to the authority

      of an adjudicative officer must be raised at the first instance the irregularity

      occurs, or at least within such time as the tribunal is able to remedy the defect.”

      City of Indianapolis v. Hicks, 932 N.E.2d 227, 231 (Ind. Ct. App. 2010) (citing

      Floyd, 650 N.E.2d at 33), trans. denied. In Hicks, this Court held that a party had

      waived a claim of error because it failed to timely object to an order signed by a

      magistrate but not a judge. Hicks, 932 N.E.2d at 231. Here, as in Hicks, A.L.

      failed to timely object to the commissioner’s order. A.L. has therefore waived

      appellate review of this issue.


[5]   Affirmed.


[6]   Najam, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1147 | October 10, 2018   Page 3 of 3